


116 HR 8720 IH: To provide greater flexibility to agencies to make appointments to positions for which there is a severe shortage of candidates, and for other purposes.
U.S. House of Representatives
2020-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 8720
IN THE HOUSE OF REPRESENTATIVES

October 30, 2020
Mr. Steube introduced the following bill; which was referred to the Committee on Oversight and Reform

A BILL
To provide greater flexibility to agencies to make appointments to positions for which there is a severe shortage of candidates, and for other purposes.


1.Federal agency appointment flexibility
(a)In generalChapter 31 of title 5, United States Code, is amended by inserting after section 3116 the following new section:  3117.Agency appointment flexibility (a)In generalThe head of an agency may, without regard to the provisions of section 3304 and sections 3309 through 3318, appoint a qualified individual to a position within the agency that is in the competitive service and for which the head of the agency determines that there is a severe shortage of candidates. 
(b)Rule of constructionThis provision shall not be construed as superseding or otherwise affecting any authority granted to the head of any agency under any other provision of law to make appointments without regard to a provision of chapter 33. (c)Agency definedThe term agency has the meaning given such term under section 551..
(b)Clerical amendmentThe table of sections for chapter 31 of title 5, United States Code, is amended by inserting after the item related to section 3116 the following item:   3117. Agency appointment flexibility..  